UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September30, 2012 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to STELLAR PHARMACEUTICALS INC. (Exact name of small business issuer as specified in its charter) ONTARIO, CANADA 0-31198 N/A (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 151 Steeles Avenue East, Milton, Ontario, Canada L9T1Y1 (Address of Principal Executive Office) (Zip Code) (519) 434-1540 (Issuer’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller Reporting Companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of outstanding common shares, no par value, of the Registrant at: September 30, 2012: 39,610,042 STELLAR PHARMACEUTICALS INC. TABLE OF CONTENTS PART I – CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS Item 1. Unaudited Condensed Interim Consolidated Financial Statements 3 (A) Condensed Interim Consolidated Balance Sheets 3 (B) Condensed Interim Consolidated Statements of Operations, Comprehensive (Loss) Income and Deficit 4 (C) Condensed Interim Consolidated Statements of Cash Flows 5 (D) Notes to the Condensed Interim Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Conditions and Resultsof Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Evaluation of Disclosure Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1a. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other information 27 Item 6. Exhibits 27 2 PART 1 – CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS ITEM 1. UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS STELLAR PHARMACEUTICALS INC. CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS (Expressed in Canadian dollars) (Unaudited) As at September 30, As at December 31, ASSETS Current Cash and cash equivalents (Note 3) $ $ Accounts receivable, net of allowance of $nil (2011 - $nil) Inventories (Note 4) Taxes recoverable Loan receivable Prepaid expenses and other receivables (Note 5) Total current assets Property, plant and equipment, net (Note 6) Intangible assets, net (Note 7) Goodwill (Note 8) Debt issuance costs, net (Note 9) - Total assets $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Amount payable and contingent consideration due Current portion of long term debt (Note 9) - Warrant liability (Note 10d) Total current liabilities Long term debt (Note 9) - Deferred tax liability Total liabilities Contingencies and commitments (Note 13) SHAREHOLDERS’ EQUITY Capital Stock Common shares (Note 10a) Additional paid-in capital options (Note 10b) Deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to the condensed interim consolidated financial statements. 3 STELLAR PHARMACEUTICALS INC. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS, COMPREHENSIVE (LOSS) INCOME AND DEFICIT (Expressed in Canadian dollars) (Unaudited) For the Three Month Period Ended September 30 For the Nine Month Period Ended September 30 Revenues Licensed domestic product net sales $ $
